Sean T. Flynn
State Bar No. 24074214
Fears & Nachawati Law Firm
5473 Blair Road
Dallas, TX 75231
(214) 890-0711 Phone
(214) 890-0712 Fax
www.fnlawfirm.com
sflynn@fnlawfirm.com
ATTORNEY FOR DEBTORS


                   IN THE UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

IN RE:                                        §
                                              §
VICTOR A. LYKE                                §   CASE NO. 17-50885
                                              §   CHAPTER 13
Debtors                                       §


                                 NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held:

       Hearing to Consider and Act Upon the Following: Motion to Sell Property Free and Clear
of Liens 11 USC 363(f) Hearing Scheduled For 12/11/18 at 1:30 PM at US Post Office Building
and Federal Courthouse, 615 E. Houston Street, Courtroom 3, San Antonio, TX 78205.

Dated: December 7, 2018


                                                  RESPECTFULLY SUBMITTED,


                                                  /s/ Sean T. Flynn
                                                  Sean T. Flynn
                                                  Fears & Nachawati Law Firm
                                                  ATTORNEY FOR DEBTORS
                                    Certificate of Service
       I hereby certify all parties listed below and on the attached mailing matrix have been
served this Notice of Hearing by First Class Mail, Electronic Mail, or Facsimile on this 7th day
of December, 2018.


Victor A. Lyke
8838 Dugas Dr. #1202
San Antonio, TX 78251




Mary K. Viegelahn                                           United States Trustee
Chapter 13 Trustee                                          615 E. Houston Street
Chapter 13 Trustee                                          Suite 533
10500 Heritage Blvd Suite 201                               San Antonio, TX 78205
San Antonio, TX 78216



                                                    RESPECTFULLY SUBMITTED,


                                                    /s/ Sean T. Flynn
                                                    Sean T. Flynn
                                                    Fears & Nachawati Law Firm
                                                    ATTORNEY FOR DEBTORS
